DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Para [0001] ll. 2, should be amended to read --U.S. Patent Application No. 17/243,876, entitled--

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1
The claim recites the limitations of correlating, by the system, the plurality of base load data for the operational parameters to power output and efficiency values, 
determining a primary base load operating space from the correlation of the plurality of base load data for a first set of the operational parameters to the attained power output and efficiency values, and
generating a representation of a flexible base load map … includes an aggregation of the primary base load operating space and the expanded portion of the base load operating space, 
as drafted, in the process, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by the system” which comprises at least one processor, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “by a system” language, “correlating” in the context of this claim encompasses the operator mentally estimates an acceptable level of power output and efficiency of the power plant in his/her mind, such as the power output and efficiency of the power plant during low demand periods, e.g. during night time. 
Similarly, “determining” in the context of this claim encompasses the operator manually labels the data including the operational parameters (firing temperature, position of inlet guide vanes, and fuel temperature), the power output and efficiency when the power plant is operating under one condition, such as during low demand period or night time, as a first set of data to be a primary base load operating space in his/her mind. 
Lastly, “generating a representation” in the context of this claim encompasses the operator mentally visualizes a flow chart to operate the power plant or manually draws a table or a map that generally relates the operational parameters data (firing temperature, position of inlet guide vanes, and fuel temperature) to the power output and efficiency in his/her mind. Accordingly, the claim recites an abstract idea.
	The judicial except is not integrated into a practical application because although the claim recites four more additional elements, they are not sufficient to amount to significantly more than the judicial exception as explained below: 
i.	obtaining a plurality of base load data related to operational parameters, 
	This step is recited at a high level of generality, for example means for recording numerical value of operational parameters being firing temperature, position of inlet guide vanes, and fuel temperature, at a specific engine condition such as start-up, full power, or shutdown. This first set of data can be shown on a display during normal operation of a power plant and simply written down by the operator to be the primary base load operating space. Thus, this step amounts to mere data gathering which is a form of insignificant extra-solution activity.
ii.	expanding the primary base load operating space with a portion of the plurality of base load data related to a second set of the operational parameters of the power plant, 
This step is recited at a high level of generality, for example similar means for recording new numerical values of operational parameters at a different engine condition from the “obtaining” step above, which also amounts to mere data gathering which is a form of insignificant extra-solution activity. This second set of data can be different data relating to a different operating condition of the power plant and manually written down by the operator to be the secondary base load operating space.
iii.	the representation of the flexible base load map offers a range of operating values for the operational parameters and corresponding power output and efficiency values … offering an operator of the power plant with flexibility in controlling the power plant during base load.
	This step is simply linking the abstract idea of generating the map (which can be mentally performed by the operator as explained above) to a particular technological environment, in this case in a power plant operation. The representation of the flexible base load map only provides visual aid or suggestion to the operator of how the power plant conceptually might operate, i.e. given different firing temperatures, positions of inlet guide vane, and fuel temperatures, the power plant would have different corresponding power outputs and efficiencies. There is no recitation of the operator actually performing a task, such as to turn on the power plant, adjust a fuel valve to inject different amount of fuel, based on power demands, the different amount of fuel would cause a change in the firing temperature, move an actuator to change the position of the inlet guide vane which would cause a change the amount of air flowing into the combustor of the engine, or to operate a heat exchanger to warm the fuel to a desired fuel temperature. 
Thus, the additional elements of obtaining data, expanding the data to additional data, and generating a representation of a flexible map that offers an operator with flexibility or options in controlling the power plant is only mere data gathering and means to limit the use of the abstract idea to a particular technological environment.
iv.	at least one processor to perform the steps of obtaining, correlating, determining, expanding, and generating. 
The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining data, correlating and determining data, then expanding the data and finally generating or displaying all the data collected onto a map or a chart) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these four additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 2
	The claim recites “a visual representation” which is not an additional element(s) that amounts to significantly more than the judicial exception of claim 1. The claim is not patent eligible.
Regarding claim 3
	The claim recites “a multi-dimensional representation” which is not an additional element(s) that amounts to significantly more than the judicial exception of claim 2. The claim is not patent eligible.
Regarding claim 4
The claim does not recite additional elements to claim 3. The claim is not patent eligible.
Regarding claim 5
	The claim recites “a three-dimensional representation … and a two-dimensional representation” which is/are not an additional element(s) that amount(s) to significantly more than the judicial exception of claim 3. The claim is not patent eligible.
Regarding claim 6
	The claim recites “a first axis … a second axis … a third axis …” which is/are not an additional element(s) that amount(s) to significantly more than the judicial exception of claim 5. The claim is not patent eligible.
Regarding claim 7
The claim does not recite additional elements to claim 1. The claim is not patent eligible.
Regarding claim 8
	The claim recites “a combined-cycle power plant” which is/are not an additional element(s) that amount(s) to significantly more than the judicial exception of claim 1 because this is simply linking the judicial except to a particular technological environment. The claim is not patent eligible.
Regarding claim 9
The claim recites the limitations of correlating the plurality of base load data for the operational parameters to power output and efficiency values, 
determining a primary base load operating space from the correlation of the plurality of base load data for a first set of the operational parameters to the attained power output and efficiency values, and
generating a representation of a flexible base load map … includes an aggregation of the primary base load operating space and the expanded portion of the base load operating space, 
as drafted, in the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory that stores executable components, at least one processor … that executes the executable components”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “by the processor” language, “correlating” in the context of this claim encompasses the operator mentally estimates an acceptable level of power output and efficiency of the power plant in his/her mind, such as the power output and efficiency of the power plant during low demand periods, e.g. during night time. 
Similarly, “determining” in the context of this claim encompasses the operator manually labels the data including the operational parameters (firing temperature, position of inlet guide vanes, and fuel temperature), the power output and efficiency when the power plant is operating under one condition, such as during low demand period or night time, as a first set of data to be a primary base load operating space in his/her mind. 
Lastly, “generating a representation” in the context of this claim encompasses the operator mentally visualizes a flow chart to operate the power plant or manually draws a table or a map that generally relates the operational parameters data (firing temperature, position of inlet guide vanes, and fuel temperature) to the power output and efficiency in his/her mind. Accordingly, the claim recites an abstract idea.
	The judicial except is not integrated into a practical application because the claim recites four more additional elements, however they are not insufficient to amount to significantly more than the judicial exception as explained below: 
i.	obtaining a plurality of base load data related to operational parameters, 
	This step is recited at a high level of generality, for example means for recording numerical value of operational parameters being firing temperature, position of inlet guide vanes, and fuel temperature, at a specific engine condition such as start-up, full power, or shutdown. This first set of data can be shown on a display during normal operation of a power plant and simply written down by the operator to be the primary base load operating space. Thus, this step amounts to mere data gathering which is a form of insignificant extra-solution activity.
ii.	expanding the primary base load operating space with a portion of the plurality of base load data related to a second set of the operational parameters of the power plant, 
This step is recited at a high level of generality, for example similar means for recording new numerical values of operational parameters at a different engine condition from the “obtaining” step above, which also amounts to mere data gathering which is a form of insignificant extra-solution activity. This second set of data can be different data relating to a different operating condition of the power plant and manually written down by the operator to be the secondary base load operating space.
iii.	the representation of the flexible base load map offers a range of operating values for the operational parameters and corresponding power output and efficiency values … offering an operator of the power plant with flexibility in controlling the power plant during base load.
	This step is simply linking the abstract idea of generating the map (which can be mentally performed by the operator as explained above) to a particular technological environment, in this case in a power plant operation. The representation of the flexible base load map only provides visual aid or suggestion to the operator of how the power plant conceptually might operate, i.e. given different firing temperatures, positions of inlet guide vane, and fuel temperatures, the power plant would have different corresponding power outputs and efficiencies. There is no recitation of the operator actually performing a task, such as to turn on the power plant, adjust a fuel valve to inject different amount of fuel, based on power demands, the different amount of fuel would cause a change in the firing temperature, move an actuator to change the position of the inlet guide vane which would cause a change the amount of air flowing into the combustor of the engine, or to operate a heat exchanger to warm the fuel to a desired fuel temperature. 
iv.	a memory that stores executable components, at least one processor to execute the executable components to perform the steps of obtaining, correlating, determining, expanding, and generating. 
The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining data, correlating and determining data, then expanding the data and finally generating or displaying all the data collected onto a map or a chart) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these four additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 10
	The claim recites “a visual representation” which is not an additional element(s) that amounts to significantly more than the judicial exception of claim 9. The claim is not patent eligible.
Regarding claim 11
	The claim recites “a multi-dimensional representation” which is not an additional element(s) that amounts to significantly more than the judicial exception of claim 10. The claim is not patent eligible.
Regarding claim 12
The claim does not recite additional elements to claim 11. The claim is not patent eligible.
Regarding claim 13
	The claim recites “a three-dimensional representation … and a two-dimensional representation” which is/are not an additional element(s) that amount(s) to significantly more than the judicial exception of claim 11. The claim is not patent eligible.
Regarding claim 14
	The claim recites “a first axis … a second axis … a third axis …” which is/are not an additional element(s) that amount(s) to significantly more than the judicial exception of claim 13. The claim is not patent eligible.
Regarding claim 15
	The claim recites “a combined-cycle power plant” which is/are not an additional element(s) that amount(s) to significantly more than the judicial exception of claim 9 because this is simply linking the judicial except to a particular technological environment. The claim is not patent eligible.
Regarding claim 16
The claim recites the limitations of correlating the plurality of base load data for the operational parameters to power output and efficiency values, 
determining a primary base load operating space from the correlation of the plurality of base load data for a first set of the operational parameters to the attained power output and efficiency values, and
generating a representation of a flexible base load map … includes an aggregation of the primary base load operating space and the expanded portion of the base load operating space, 
as drafted, in the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium having stored thereon executable instructions … comprising at least one processor to perform operations”, nothing in the claim element precludes the step from practically being performed in the mind.
 For example, but for the “at least one processor” language, “correlating” in the context of this claim encompasses the operator mentally estimates an acceptable level of power output and efficiency of the power plant in his/her mind, such as the power output and efficiency of the power plant during low demand periods, e.g. during night time. 
Similarly, “determining” in the context of this claim encompasses the operator manually labels the data including the operational parameters (firing temperature, position of inlet guide vanes, and fuel temperature), the power output and efficiency when the power plant is operating under one condition, such as during low demand period or night time, as a first set of data to be a primary base load operating space in his/her mind. 
Lastly, “generating a representation” in the context of this claim encompasses the operator mentally visualizes a flow chart to operate the power plant or manually draws a table or a map that generally relates the operational parameters data (firing temperature, position of inlet guide vanes, and fuel temperature) to the power output and efficiency in his/her mind. Accordingly, the claim recites an abstract idea.
The judicial except is not integrated into a practical application because the claim recites four more additional elements, however they are not insufficient to amount to significantly more than the judicial exception as explained below: 
i.	obtaining a plurality of base load data related to operational parameters, 
	This step is recited at a high level of generality, for example means for recording numerical value of operational parameters being firing temperature, position of inlet guide vanes, and fuel temperature, at a specific engine condition such as start-up, full power, or shutdown. This first set of data can be shown on a display during normal operation of a power plant and simply written down by the operator to be the primary base load operating space. Thus, this step amounts to mere data gathering which is a form of insignificant extra-solution activity.
ii.	expanding the primary base load operating space with a portion of the plurality of base load data related to a second set of the operational parameters of the power plant, 
This step is recited at a high level of generality, for example similar means for recording new numerical values of operational parameters at a different engine condition from the “obtaining” step above, which also amounts to mere data gathering which is a form of insignificant extra-solution activity. This second set of data can be different data relating to a different operating condition of the power plant and manually written down by the operator to be the secondary base load operating space.
iii.	the representation of the flexible base load map offers a range of operating values for the operational parameters and corresponding power output and efficiency values … offering an operator of the power plant with flexibility in controlling the power plant during base load.
	This step is simply linking the abstract idea of generating the map (which can be mentally performed by the operator as explained above) to a particular technological environment, in this case in a power plant operation. The representation of the flexible base load map only provides visual aid or suggestion to the operator of how the power plant conceptually might operate, i.e. given different firing temperatures, positions of inlet guide vane, and fuel temperatures, the power plant would have different corresponding power outputs and efficiencies. There is no recitation of the operator actually performing a task, such as to turn on the power plant, adjust a fuel valve to inject different amount of fuel, based on power demands, the different amount of fuel would cause a change in the firing temperature, move an actuator to change the position of the inlet guide vane which would cause a change the amount of air flowing into the combustor of the engine, or to operate a heat exchanger to warm the fuel to a desired fuel temperature. 
Thus, the additional elements of obtaining data, expanding the data to additional data, and generating a representation of a flexible map that offers an operator with flexibility or options in controlling the power plant is only mere data gathering and means to limit the use of the abstract idea to a particular technological environment.
iv.	a non-transitory computer-readable medium having stored thereon executable instructions … comprising at least one processor to perform operations being the steps of obtaining, correlating, determining, expanding, and generating. 
The medium and processor in the steps are recited at a high-level of generality (i.e., as a memory medium and a generic processor performing a generic computer function of obtaining data, correlating and determining data, then expanding the data and finally generating or displaying all the data collected onto a map or a chart) such that the medium and processor amount no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these four additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 17
	The claim recites “a visual representation” which is not an additional element(s) that amounts to significantly more than the judicial exception of claim 16. The claim is not patent eligible.
Regarding claim 18
	The claim recites “a multi-dimensional representation” which is not an additional element(s) that amounts to significantly more than the judicial exception of claim 17. The claim is not patent eligible.
Regarding claim 19
The claim does not recite additional elements to claim 18. The claim is not patent eligible.
Regarding claim 20
	The claim recites “a three-dimensional representation … and a two-dimensional representation” which is/are not an additional element(s) that amount(s) to significantly more than the judicial exception of claim 18. The claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rofka (US 20090150040 A1) teaches in Fig 2, a map including an aggregation of a primary and secondary base load operating spaces with a plurality of base load data related to operational parameters including firing temperature of the gas turbine (TIT Hight rating, medium rating, and low rating), a position of inlet guide vanes in the gas turbine (IGV closed position, const 1, const 2 and base load), but fails to each the operational parameters also include a fuel temperature, and to correlate the base load data to power output and efficiency values attained at those operating conditions.
Tiwari (US 20160258361 A1, IDS filed on 10/07/2022) teaches a method for optimally operating a power plant including a map in Figs 4 and 10 where Fig 4 shows a map that correlates different operational parameters being fuel cost, output, firing GT inlet temperature, and GT power output MW; and Fig. 10 shows a flow chart/map of the method for obtaining different sets of data for different operating space, but fails to teach power output and efficiency values attained by those operational parameters and that a secondary base load operating space has a higher output and sub-optimal efficiency than a primary base load operating space.
Arnold (EP 2434127 A2, IDS filed on 10/07/2022) teaches a method being a flowchart/map to optimize operation of a power plant, in Fig 2, by having a primary base load operating space (block 205), then adjusting different operational parameters (block 210, 215, parameters being firing temperature, NOx emission, 98% baseload, peak load or turn down, and by adjusting the parameters, operators can see hypothetical scenarios for which the turbine model can predict the turbine operating characteristics which is useful for controlling future operations of the turbine, Para 0033), and expanding to a secondary base load operating space (block 220), but fails to teach a map with power output and efficiency values where the secondary operating space is at a higher power output and sub-optimal efficiency than the primary operating space.
Uyama (US 20170074175 A1) teaches in Fig 12 a map generating a first database and second database, interpreted to be the primary and secondary base load operating spaces, with a plurality of base load data related to operational parameters being turbine inlet temperature and fuel distribution ratio; and, Fig 3 teaches a map having power output (Generator output MW as y-axis) and inlet guide vane opening (0%, 50%, and 100%), but fails to teach a map with aggregation of both base loads with operational parameters including fuel temperature and efficiency values.
Anubi (US 20180284706 A1) teaches a method to operate the power plant with a cold load path and a hot load path in a map in Fig 2, interpreted to be the primary and secondary base load operating spaces, including operational parameters being firing temperature (gas turbine exhaust temperature in Fig 2) that corresponds to power output and efficiencies, which allows the operator to have flexibility in operating the power plant (Para 0086), and that the secondary base load operating space (206) that attains higher plant power output (right end of the cold load path 206 has higher output than left end of hot load path 204 in Fig 2) and sub-optimal efficiency (cold load path 206 has longest life but is less efficient than hot load path 204 which is the most efficient path) in relation to the primary base load operating space (204), but fails to teach that the map also includes other operational parameters being inlet guide vane position and fuel temperature.
Rackwitz (US 20140033731 A1) teaches a map having correlation between a fuel temperature with various operational conditions in Fig 7, the steady-state and non steady-state operations are interpreted to be the primary and secondary base load operating spaces, but fails to teach other operational parameters such as firing temperature, inlet guide vane, and corresponding power output and efficiencies. 
Marin (Study of Fuel Temperature Affect on GT Performance) teaches in Figs 3-5 a plurality of maps correlating the fuel temperature (Temperature, ⁰C along x-axis in Figs 3-5) and inlet air flow rate and efficiency to show that increasing fuel temperature also improves efficiency (upward trend in the efficiency), but fails to teach the fuel temperature correlation with a power output, as well as inlet guide vane positions and firing temperature corresponding to power output and efficiency.
It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine the references listed above, Rofka in view of Tiwari, Arnold, Uyama, Anubi, Rackwitz, and Marin, to teach a map having an aggregation of operational parameters being firing temperature, position of the inlet guide vanes (taught by Rofka in view of Tiwari, Arnold, Uyama, Anubi) and fuel temperature (taught by Rackwitz and Marin) with corresponding power outputs and efficiency values attained (taught by Tiwari, Uyama, Anubi, and Marin), 
to define a primary base load operating space and a secondary base load operating space that attains higher plant power output and sub-optimal efficiency in relation to the primary base load operating space, and 
to generate a flexible base load map including an aggregation of the primary base load operating space and the secondary base load operating space that offers a range of operating values for the operational parameters and corresponding power output and efficiency values, because:
the maps of the references are plotted on different scales with different variables for the y-axis and x-axis, thus it would not be obvious to combine all the maps to form a comprehensive flow chart(s) that can offer a range of operating values for the operational parameters being firing temperature, position of inlet guide vane, and fuel temperature and corresponding power output and efficiency values attained, as claimed, and
although Anubi teaches that the secondary base load operating space (cold load path 206 in Fig 2) attains higher plant power output and sub-optimal efficiency in relation to the primary base load operating space (hot load path 204), Anubi is silent on each of the primary and secondary base load operating space to include data regarding the inlet guide vane position and fuel temperature, and how those variables correlate to the power output and efficiency value, because Anubi only correlates firing temperatures with power output and efficiency values.
Ewens (US 9255525 B2) teaches Figs 4-5 a change in power output with respect to inlet guide vane opening degrees and different firing temperatures


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741